Exhibit 10
Amendment No. 1 To
The 2004 Rohm and Hass Company
Long-Term Performance Share Plan
     WHEREAS, Rohm and Haas Company (the “Company”) maintains the 2004 Rohm and
Haas Company Long-Term Performance Share Plan (the “Plan”);
     WHEREAS, (i) Section 12(b) of the Plan provides that all outstanding stock
options granted under the “Rohm and Haas stock plan” (which are not permitted to
be granted under the Plan) shall vest in full upon the earlier of either a
“Change of Control” (as defined in the Plan), or immediately prior to the
closing of a transaction that will result in a Change of Control if consummated
and (ii) Section 12(c) of the Plan provides that on the earlier of either a
Change of Control or immediately prior to the closing of a transaction that will
result in a Change of Control if consummated, all restrictions on outstanding
stock granted pursuant to the “Rohm and Haas stock plan” shall automatically
lapse;
     WHEREAS, the Plan does not address the effects of a Change of Control on
performance share awards granted under the Plan;
     WHEREAS, pursuant to Section 14 of the Plan, the Board of Directors of the
Company may amend the Plan;
     WHEREAS, the Company, the Board of Directors and the Committee (as defined
in the Plan) wish to address the effects of a Change of Control upon performance
share awards granted under the Plan; and
     WHEREAS, the Board of Directors of the Company, by resolutions adopted on
July 9, 2008, have authorized the amendment of the Plan as set forth herein.
     NOW THEREFORE, effective as of July 9, 2008 with respect to Awards granted
before, on or after that date, the Plan is hereby amended as follows:
     1. The Plan is hereby amended by adding the following new Section 12(d),
reading in its entirety as follows:
d. In the event of a Change of Control, except to the extent otherwise provided
in an applicable Award agreement or any other binding agreement with a
participant entered into after the date hereof, notwithstanding the provisions
of Section 9 to the contrary, each Participant shall be paid immediately prior
to the Change of Control, in any combination of stock through the Company’s
stock plan or cash, an amount equal to the product of (A) the greater of (1) the
number of shares earned based on the attainment of the performance goals as
determined by the Committee as of the end of the month immediately preceding the
month in which the Change of Control occurs and the Payout Matrix plus the
effect of dividends reinvested at the dividend payment date during the
performance cycle and (2) the number of performance shares that would be earned
based on the Participant’s target performance value and (B) the value of the
consideration paid per share in the transaction constituting a Change of Control
as determined by the Committee, multiplied by a fraction, the numerator of which
is the number of days elapsed in the applicable performance cycle through the
date on which the Change of Control occurs and the denominator of which is the
aggregate number of days in the scheduled performance period. Performance in
respect of calculations made under the Plan shall be calculated without taking
into account any expenses or costs associated with or arising as a result of
transactions constituting a Change of Control or any non-recurring charges that
would not reasonably be expected to have been incurred had the Change of Control
not occurred. Notwithstanding the foregoing, in the event that the applicable
Change of Control does not constitute a “change in control event” within the
meaning of Section 409A of the Code, the amounts determined pursuant to the
preceding sentence shall vest but shall not be paid until the first permissible
payment event under Section 409A of the Code occurring after such Change of
Control.

 